Citation Nr: 0736437	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  00-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected hyperbilirubinemia.

4.  Entitlement to a compensable disability rating for 
service-connected right knee scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1967 to January 
1970 and from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was previously before the Board and was remanded in March 
2001, January 2004, and May 2006.  The veteran testified 
before the undersigned Acting Veterans Law Judge (AVLJ) in a 
video-conference hearing in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record includes an August 1997 letter from the Social 
Security Administration (SSA) stating that the veteran had 
been awarded disability benefits.  None of the underlying 
records used to reach this determination have been associated 
with the veteran's c-file.  VA has a duty to obtain SSA 
records when they may be relevant and VA has actual notice 
that the veteran is receiving SSA benefits.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the RO should contact the 
SSA and obtain and associate with the claims file, copies of 
the veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate each of the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



